Citation Nr: 1118887	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-35 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for the period prior to June 23, 2008, and in excess of 20 percent thereafter, for service-connected lumbar strain (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 2000 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In a March 2007 decision, the Seattle RO granted service connection and assigned an initial noncompensable (0 percent) rating for service connection for lumbar spine disability, effective July 31, 2006, the day following separation from active service.  

In June 2007, the Veteran entered a notice of disagreement (NOD) with the initial rating assigned in the March 2007 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for lumbar spine disability, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in an October 2008 rating decision and Supplemental Statement of the Case (SSOC), the Seattle RO granted a staged 20 percent rating for lumbar spine disability for the initial rating period beginning June 23, 2008, the date of a VA examination report.  Although the RO granted a higher 20 percent rating for lumbar spine disability for the initial rating period beginning June 23, 2008, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  For the initial rating period prior to June 23, 2008, the Veteran's service-connected lumbar spine disability did not manifest X-ray evidence or a diagnosis of arthritis of the thoracolumbar spine, forward flexion of the thoracolumbar spine 
85 degrees or less, combined ranges of motion 235 degrees or less, or incapacitating episodes of intervertebral disc syndrome.

2.  For the initial rating period since June 23, 2008, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to June 23, 2008, the criteria for a higher compensable initial disability rating for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5243 (2010).

2.  For the initial rating period since June 23, 2008, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Concerning the appeal for a higher initial rating for lumbar spine disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for lumbar spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained service records, VA treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of lumbar spine disability.  VA provided the Veteran with examinations in February 2007 and 
June 2008.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Lumbar Spine Initial Disability Rating

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected lumbar spine disability for the initial rating period prior to 
June 23, 2008, and a rating of 20 percent thereafter, under the provisions of 
38 C.F.R. § 4.71a, DC 5237.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain 
(DC 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Initial Rating Period prior to June 23, 2008

The Board finds that, for the initial rating period prior to June 23, 2008, the Veteran's service-connected lumbar spine disability did not manifest X-ray evidence or a diagnosis of arthritis of the thoracolumbar spine, forward flexion of the thoracolumbar spine 85 degrees or less, or combined ranges of motion 235 degrees or less.

The February 2007 VA examination of the spine report reflects that the Veteran suffered functional limitations of stiffness in the arm, weakness when lifting, and limitation on physical activities, such as running.  The Veteran reported that he experienced constant aching and cramping pains in the lower back.  The Veteran reported that he does not use any assistive devices for ambulation.  The VA examiner reported that there were no signs of IVDS with chronic and permanent nerve root involvement.  An X-ray of the lumbosacral spine was negative for degenerative disc disease or arthritis.  The diagnosis was episodic lumbar strain.  

A range of motion summary in February 2007 indicated that the Veteran's forward flexion was 0 to 90 degrees.  Extension was 0 to 30 degrees.  Right lateral flexion was 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees.  Right rotation was 
0 to 30 degrees.  Left rotation was 0 to 30 degrees.  The range of motion summary indicated that the Veteran had no complaints of painful motion.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Here, the Board finds that, based on measures of range of motion of the thoracolumbar spine, the Veteran's lumbar spine disability does not meet or more nearly approximate the criteria for a higher (compensable) initial rating under the General Rating Formula for Diseases and Injuries of the Spine.  For a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 85 degrees or less, or combined ranges of motion greater than 120 degrees but not greater than 235 degrees.  The February 2007 VA examination report reflects that the Veteran had forward flexion to 90 degrees, without pain.  On repetitive use, the VA examiner indicated that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.

The Board further finds that a higher rating is not warranted under DC 5003, for diagnosed arthritis that manifests noncompensable limitation of motion of the thoracolumbar spine due to pain.  38 C.F.R. § 4.71a.  In this regard, the medical evidence of record does not reflect X-ray evidence or a diagnosis of arthritis.

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as stiffness in the arm and weakness lifting, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the February 2007 VA examination report reflects specific findings of no additional limitation of flexion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the initial rating period prior to June 23, 2008, the criteria for a higher compensable initial disability rating for lumbar spine disability have not been met.  38 C.F.R. §§ 4.3, 4.7. 

Initial Rating Period since June 23, 2008

The Board finds that, for the initial rating period since June 23, 2008, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome, as required for a higher disability rating of 40 percent.  38 C.F.R. § 4.71a.

The June 2008 VA examination of the spine report reflects that the Veteran suffered functional limitations of not being able to lift heavy objects.  The Veteran reported that he experienced constant crushing and squeezing pain in the lower back that travels to the lower legs.  The Veteran reported that he does not use any assistive devices for ambulation.  The VA examiner also reported that there were no signs of IVDS with chronic and permanent nerve root involvement and no ankylosis of the lumbar spine.  An X-ray of the lumbosacral spine was negative for degenerative disc disease or arthritis.  The diagnosis was episodic lumbar strain.  

A range of motion summary in June 2008 indicated that the Veteran's forward flexion was 0 to 50 degrees, with pain.  Extension was 0 to 20 degrees, with pain.  Right lateral flexion was 0 to 25 degrees, with pain.  Left lateral flexion was 0 to 20 degrees, with pain.  Right rotation was 0 to 25 degrees, with pain.  Left rotation was 0 to 25 degrees, with pain.  On repetitive use, the VA examiner indicated that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Here, the Board finds that, based on measures of range of motion of the thoracolumbar spine, the Veteran's lumbar spine disability does not meet or more nearly approximate the criteria for a initial rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  For a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The June 2008 VA examination report reflects that the Veteran had forward flexion to 50 degrees, with pain.  The VA examiner also reported finding no ankylosis of the lumbar spine.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.

The Board has also considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, June 2008 VA examination report reflects specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The June 2008 VA examination report also noted some limitation of forward flexion due to pain.  Even with consideration of additional limitation of motion due to pain, the range of motion does not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, which is required for the 40 percent rating.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the initial rating period since June 23, 2008, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule 

is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria contemplate the Veteran's service-connected lumbar spine disability.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's service-connected lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds the weight of the evidence is against a finding of an initial compensable disability rating for the period prior to June 23, 2008, and in 

excess of 20 percent thereafter, for service-connected lumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A higher initial disability rating for lumbar spine disability, in excess of 0 percent for the period prior to June 23, 2008, and in excess of 20 percent thereafter, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


